Lahtinen, J.
Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered February 3, 2005 in Albany County, which dismissed petitioners’ application, in a combined proceeding pursuant to CPLR article 78 and action for declaratory judgment, to review a determination of respondent Albany City Clerk denying their requests for marriage licenses.
Petitioners, same-sex couples, commenced this combined CPLR article 78 proceeding and action for declaratory judgment seeking, among other things, a declaration that the refusal of respondent Albany City Clerk to issue them marriage licenses violated their due process and equal protection rights under the NY Constitution. Supreme Court dismissed the proceeding/ action, finding the challenged section of the Domestic Relations Law constitutional. We affirm for the reasons stated in Samuels v New York State Dept. of Health (— AD3d —, 2006 NY Slip Op 01213 [2006] [decided herewith]).
Cardona, P.J., Mercure, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.